 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 24, The United Association of Journeymen andApprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO (E. L. & S. Contracting Co., Inc.) 1and Local1027, the Federation of Employees Union. Case22-CD-283August 8, 1977DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERS JENKINS, MURPHY, ANDWALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Local 1027, the Federation ofEmployees Union,2alleging that Local 24, theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO,3has violatedSection 8(b)(4)(D) of the Act. Pursuant to notice, ahearing was held on May 3, 5, 6, and 7, 1976, atNewark, New Jersey, before Hearing Officers Mi-chael Lightner and Edward Thomas. Thereafter, onNovember 26, 1976, the Board remanded thisproceeding to the Regional Director for the taking offurther evidence. Pursuant to that remand and uponproper notice, a further hearing was held onDecember 20 and 21, 1976, at Newark, New Jersey,before Hearing Officer Robert M. Archer. All partiesappeared at both hearings and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Plumbers filed a brief after the firsthearing; Plumbers and the Federation filed briefsafter the second hearing; and Plumbers also filed abrief in reply to the Federation's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the entire record in this case,including the submitted briefs, the Board makes thefollowing findings:1. THE BUSINESS OF THE EMPLOYERE. L. & S. Contracting Co., Inc., hereinafterreferred to as the Employer, is a New Jerseycorporation with its principal office located atIrvington, New Jersey, where it is engaged in theplumbing business. The parties did not stipulate thati Name of the Employer appears as amended at the first hearing.2 Hereinalter referred to as the Federation.: Hereinafter referred to as Plumbers.231 NLRB No. 26the Employer was engaged in commerce within themeaning of Section 2(6) and (7) of the Act. However,the record reveals that the Employer had a contractamounting to some $78,000 to perform certainplumbing work at the To-Sault Projects, Newark,New Jersey, the site giving rise to the instant dispute.In turn, F & Y Mechanical Contractors, Inc., theplumbing general contractor on this site, and thecompany from which the Employer had secured itssubcontract, had a contract for $1.25 million toperform work on the site. In such circumstances, wefind the Employer is engaged in commerce within themeaning of the Act at the site giving rise to the workin dispute, and that it will effectuate the policies ofthe Act to assert jurisdiction here.4II. THE LABOR ORGANIZATIONS INVOLVEDAt the hearings, the parties refused to stipulate thateither labor organization is a labor organizationwithin the meaning of Section 2(5) of the Act. Therecord reveals, however, that both Plumbers and theFederation exist for the purpose of bargaining withemployers for employees concerning wages, hours,and other terms and conditions of employment, andboth labor organizations allow employees to partici-pate in their functions. We therefore conclude thatboth labor organizations are labor organizationswithin the meaning of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe present dispute arose over the assignment ofcertain plumbing work at the To-Sault Projects inNewark, New Jersey. As noted supra, the Employerwas a plumbing subcontractor on that site and itassigned the work it had on the site to employeesrepresented by Plumbers. However, before theEmployer had actually begun working on the site, theFederation contacted the Employer and sought tohave employees it represented perform the work theEmployer had on the site. The Federation claimedthat it had a contract with the Employer whichrequired the Employer to look to the Federation foremployees on jobsites in New Jersey on which theEmployer worked.According to the testimony of Henry Street, anofficial for HRH Construction Corporation, theoverall general contractor on the site, a telephoneconversation took place in late March 1976 amongStreet, the Employer's president, Laurence Smith,and a representative of Plumbers, James McManus.4 Cf. Sheet Metal Workers International Association, Local Union No 299,AFL-CIO, and Allen Stout, its agent (S M. Kisner and Sonsy, 131 NLRB1196(1961): FPC Advertising, Inc., 224 NLRB 1372 (1976).158 LOCAL 24, PLUMBERSAccording to Street, Smith asked McManus if hecould utilize employees represented by the Federa-tion on the site. McManus said he could not. Streettestified he then asked McManus if there were someway the situation could be worked out, but McMa-nus indicated that if any Federation-representedemployees were used on the site McManus wouldpull Plumbers-represented employees off the site.5The Employer refrained from giving any work toFederation-represented employees and used Plumb-ers-represented employees for its work on the site.6B. Work in DisputeThe work in dispute concerns the installation oflavatories, water closets, bathtubs, kitchen sinks, gasranges, showers, and urinals for the A & B Towersand the installation of lavatories, water closets,kitchen sinks, and gas ranges for the Low RiseProject Building at the To-Sault Projects, Newark,New Jersey.C. Contentions of the PartiesPlumbers contends that it has a contract with theEmployer for its members to perform the work indispute and that it is the only labor organization inthe geographical area whose members are "autho-rized" to perform plumbing work. The Federationcontends that it entered into a contract with theEmployer for its members to do certain workthroughout the State of New Jersey, that its contractwas executed with the Employer before any othercontract for similar work relating to plumbing, andthat the Employer was unlawfully induced to employanother union's members at the To-Sault site. TheEmployer contends it has a contract with Plumbersfor performance of the work in dispute, that it has nocontract with the Federation concerning this work,and that it is satisfied with its assignment of the workto Plumbers-represented employees.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated and that there is no agreed-upon method forvoluntary adjustment of the dispute. As to the latterpoint, the record reveals no agreed-upon methodamong the parties for the resolution of the instantdispute. With respect to whether reasonable causeexists to believe Section 8(b)(4)(D) has been violated,5 At the time. F & Y Mechanical Contractors was utilizing a number ofemployees represented by Plumbers.6 While Street testified as noted supra. both Smith and McManus deniedthat Plumbers had ever threatened the Employer in an) manner.we note that, according to the HRH Constructionofficial, Henry Street, in late March 1976, PlumbersRepresentative McManus threatened to "take hismen off the job" should the Employer assign any ofthe work in dispute to Federation-representedemployees. This alleged threat to strike by arepresentative of Plumbers establishes reasonablecause to believe Section 8(b)(4)(D) of the Act hasbeen violated. While the threat was denied byMcManus and Smith, a conflict in testimony doesnot prevent the Board's proceeding under Section10(k) for, in this proceeding, the Board is not chargedwith finding that a violation did, in fact, occur butonly that reasonable cause exists for finding such aviolation. In such circumstances, without ruling onthe credibility of the testimony at issue,7we findreasonable cause exists.E. The Merits of the DisputeNotwithstanding our conclusion that there existsreasonable cause to believe a violation of Section8(b)(4)(D) has occurred in this case, under theextremely unusual set of facts involved in thisproceeding, we are quashing the notice of hearingherein.As we noted above, upon the close of the firsthearing in, this proceeding and the transfer of thecase to the Board, the Board remanded this proceed-ing to the Regional Director for the purpose ofconducting a further hearing. We did so because wewere unsatisfied with the extent of record evidenceadduced at the first hearing bearing on issuesconcerning the status of the Employer as an entityengaged in interstate commerce and the contestedstatutory labor organization status of the Federation,but, most especially, the evidence concerning whichof the two competing Unions would be entitled to thework in dispute should the Board make a determina-tion of the dispute in this case. To that end, withrespect to the factors to consider, we indicated in theremand order that evidence "including but notlimited to industry practice, area practice, andEmployer practice concerning the work in dispute,considerations of economy and efficiency, job skillsand safety involved in performing the work indispute vis-a-vis the unions involved herein, and anyother factors which are relevant to a determination ofthis dispute" were to be adduced at the secondhearing. Upon the remand, a further hearing washeld and, thereafter, the case was again transferred tothe Board for decision. Unfortunately, we are againunable to render a decision herein.7 See, e.g.. Local Union No. 334., Laborers International Union of NorthAmerica, AFL-CIO(C. H. Heist Corporation), 175 NLRB608. 609(1969).159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the combined records before us, we arenot able to pass on the issues of the Employer's statusas an entity engaged in interstate commerce and thelabor organization status of the Federation. We havedisposed of those issues, above. However, we areunable to award the work in dispute because, on therecord before us, we are still unable to evaluatemeaningfully the traditional factors used in deter-mining which competing employee group should beawarded the disputed work. From the record, we doknow that neither labor organization has beencertified as the collective-bargaining representativeof employees of the Employer; we do know there areno awards to either Union concerning the disputedwork; we find that employees represented by eitherUnion would possess the skills necessary to do thework and would be equally adept in safety mattersrelated to the work; we find that both Unions areunder contract to various employers in the county inwhich the work in dispute arose; we find it is nomore efficient to utilize one of the Union's membersover those of the other Union; and we find theEmployer has no meaningful past practice on whichwe can rely here.8Thus, the above factors do notfavor assignment to employees represented by eitherUnion and make our consideration of the remainingfactors in this case that much more important.Unfortunately, the balance of the record leavesquestions we cannot resolve.Foremost among the claims of both Unions wasthat each had a collective-bargaining agreement withthe Employer which covered the work in dispute. Wenote that the contracts the Employer had with F & YMechanical Contractors called for the Employer touse "Local 24 plumbers ... in accordance with therequest of F & Y Mechanical Contractors, Inc."9OnOctober 31, 1975, the Employer signed a contractwith Plumbers recognizing that Union as its employ-ees' bargaining representative within Plumbers juris-diction and agreeing to utilize Plumbers hiring hall inseeking employees. It is upon this contract thatPlumbers collective-bargaining agreement claimrests.8 While incorporated, the Employer is, in essence, an individualproprietor. Laurence Smith has no steady employees and either hepersonally does the work for which he contracts or he hires employees toassist in a particular job. He had only hired employees on one other jobprior to the one here in question.Only the contract the Employer had with F & Y MechanicalContractors covering the A & B Towers was formally entered into evidenceat the first hearing. However, it is clear from the record that the Employer'sother contract with F & Y Mechanical Contractors covering the low-risebuilding also contained this above-referred-to clause.F & Y Mechanical Contractors itself had a collective-bargainingagreement with Plumbers which included a provision that it would utilizePlumbers hiring hall in seeking employees.I' The Hearing Officer rejected the offer of proof because he thoughtthat the July 1975 Federation contract had been authenticated and that thiswas enough. However, the Employer also denied the July 1975 contractcontained his signature.However, there were also entered into evidence inthe first hearing, over Plumbers objection, twocontracts allegedly signed in July and September1975, purportedly between the Employer and theFederation, by which the Employer recognized theFederation as the exclusive bargaining representativeof its employees at all projects at which the Employerworked in the State of New Jersey. However,Laurence Smith, the president of the Employer,denied he had ever signed the July and Septembercontracts and he disavowed his signature on thosecontracts. Smith did agree that he had signed adocument with the Federation, but he stated that thisdocument, which he said he had signed in June orJuly 1975 and which related to fringe benefits, was aone-page document relating to a specific job inJersey City, New Jersey, which had ended in August1975. We do note that the Hearing Officer at thesecond hearing rejected an offer of proof by counselfor the Federation that, if she testified, Smith's wifewould confirm that the signature on the September1975 Federation contract was that of her husband.'0Based on the foregoing, it is clear that the factor ofcollective-bargaining agreements cannot be reliedupon to favor an award to employees either Unionrepresents. The contracts which the Federationclaims it had signed with the Employer antedate thecontract the Employer signed with Plumbers. How-ever, the Employer denies signing these contractswith the Federation and we cannot make credibilityresolutions in this 10(k) proceeding. Accordingly, theFederation's contracts cannot be relied upon here,but we conclude that, in these circumstances, thePlumbers contract also cannot be relied upon.Absent reliable evidence on the parties' collective-bargaining agreements, we are left with the fact thatthe Employer awarded the work in dispute toemployees represented by Plumbers. We concludehere that this factor is insufficient, without more, towarrant our award to employees represented byPlumbers.l 1With the record as we have described above, wenote finally that the work in dispute was completedThis contract problem is further complicated by the fact that on theSeptember 1975 contract with the Federation the name of the Employer isset out as "E. L. & S. Plumbing." However, the present name of theEmployer was not approved for incorporation by the State of New Jerseyuntil November 1975, following the State's October 1975 rejection of theEmployer's attempt to incorporate as "L & S Constracting." Thesequestions arise: Would, in September 1975, the Employer sign, as heallegedly did, as "E. L. & S...." if he were then seeking to incorporateunder another name, i.e., "L & S .." and how was the September name soclose to that approved only in November 1975? The Federation agentsinsisted that the Employer signed the contract in September 1975 and thatthe name "E L & S Plumbing" was typed in at that time." Again, credibility resolutions arise, for we note that Henry Streettestified that, in March 1976, when the Federation's representativesapproached Smith about working at the site, Smith called McManus, thePlumbers representative, to see if he could use employees represented by theFederation. Were this testimony of Street credited, it would make somewhat160 LOCAL 24, PLUMBERSin October 1976. While the completion of disputedwork does not ordinarily herald the end of a 10(k)proceedings we find in this case that it should. Wesee no use in a further remand, as the parties havealready been given two opportunities to ferret outwhat evidence may be advantageous to their respec-tive positions. Moreover, where we have no evidenceof similar disputes in the past between these partiesand no evidence this type of dispute will arise again,we can see no useful purpose for keeping thissuspect the strength of the Employer's preference for Plumbers-representedemployees only. We note that Smith, in essence, denies this testimony ofStreet. but we do note that Smith admits discussing the To-Sault Projectswith the Federation in 1975. The reasons for his doing so are unexplained.proceeding ongoing where the work over which theparties are quarreling is completed in any event.Thus, under the extremely unusual facts of thisparticular proceeding, we shall quash the notice ofhearing herein.ORDERIt is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.12 See, e.g., Sheet Metal Workers' International Association (AFL-CIO),Local No. 541 (Kingery Construction Company), 172 NLRB 1046. 1049(1968).161